UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK J. JONES, SR., a/k/a Mark Jacob Jones, Sr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:14-cr-00132-LRL-2; 2:16-cv-00106-RGD-LRL)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mark J. Jones, Sr., Appellant Pro Se.     Kevin Patrick Hudson,
Alan Mark Salsbury, Assistant United States Attorneys, Joseph
Kosky, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark J. Jones, Sr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable           jurists     would       find   that     the

district       court’s      assessment      of       the    constitutional         claims    is

debatable      or     wrong.        Slack   v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states   a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Jones has not made the requisite showing.                           Accordingly, we deny

Jones’ motion for a certificate of appealability and dismiss the

appeal.        We dispense with oral argument because the facts and

legal    contentions         are    adequately            presented    in    the   materials



                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3